Citation Nr: 0905976	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  04-03 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1964 to 
December 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The Board previously denied the Veteran's claim in a June 
2005 decision.  The Veteran appealed that decision to the 
U.S. Court of Appeals for Veterans Claims (Court), and in a 
February 2006 Order, the Court vacated the June 2005 Board 
decision and remanded the matter to the Board for development 
consistent with the parties' Joint Motion for Remand (Joint 
Motion).  The Board then remanded the case in July 2006 to 
comply with the Joint Remand.  Specifically, the July 2006 
Board decision remanded the claim in order to obtain deck 
logs from the USS Picking.  The deck logs were obtained and 
associated with the Veteran's claims file.  Therefore, the 
Board finds that its remand directives have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance).

Furthermore, in October 2008, the Board notified the Veteran 
that his claim was subject to a stay on the adjudication of 
cases affected by the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Haas v. Nicholson, 20 
Vet. App. 257 (2006).  

In Haas, the claimant served on a naval vessel that operated 
off the coast of Vietnam; he never went ashore.  He 
subsequently submitted claims of service connection for 
diabetes mellitus and peripheral neuropathy, under 
regulations providing presumptive service connection to 
Veterans who "served in the Republic of Vietnam" and 
subsequently developed certain disabilities associated with 
herbicide exposure.  See 38 U.S.C.A. § 1116(a) (West 2002 & 
Supp. 2008); 3.307(a) (2008).  VA denied his claim, 
explaining that the presumption of herbicide exposure did not 
apply to his service as the applicable regulation, 38 C.F.R. 
§ 3.307(a)(6)(iii), interpreted the phrase "served in the 
Republic of Vietnam" to mean that a Veteran's service must 
have involved "duty or visitation" in the Republic of 
Vietnam.  

The claimant in Haas appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims.  In an 
August 2006 decision, the Court reversed the Board's 
decision, holding that 38 C.F.R. § 3.307(a)(6)(iii) must be 
read to include service in the waters near the shore of 
Vietnam, without regard to actual visitation or duty on land 
in the Republic of Vietnam.  The Court further held that the 
version of VA's Adjudication Procedure Manual in effect at 
the time the claimant filed his claim created a presumption 
of herbicide exposure based on receipt of the Vietnam Service 
Medal. See Haas v. Nicholson, 20 Vet. App. 257 (2006).  

VA disagreed with the Court's decision and appealed to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In order to avoid burdens on the 
adjudication system during the pendency of the appeal, VA 
imposed a stay at the Board on the adjudication of claims 
affected by Haas.  

The appeal has now been resolved.  In a May 2008 decision, 
the Federal Circuit held that VA regulations required that a 
Veteran have set foot within the land borders of Vietnam for 
presumptive service connection and that a Veteran who never 
went ashore from the ship on which he served in the Vietnam 
coastal waters was not entitled to presumptive service 
connection.  The Federal Circuit further held that VA's 
amendment to its Adjudication Procedure Manual excluding 
Veterans who had not set foot in Vietnam was not invalid nor 
impermissibly retroactively applied.  Haas v. Nicholson, 20 
Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008).  

The claimant in Haas filed a petition for a writ of 
certiorari to the United States Supreme Court, which was 
denied on January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 
3267 (Jan. 21, 2009) (No. 08-525).  Later that month, with 
the resolution of the appeal, VA lifted the stay on the 
adjudication of cases affected by the Haas litigation.  Thus, 
the Board is now able to proceed with consideration of the 
appellant's appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The record does not reflect that the Veteran had active 
service within the land borders of the Republic of Vietnam.

3.  There is no presumption of exposure to herbicides/Agent 
Orange in this case and the record is entirely negative for 
any factual, verifiable or corroborating evidence supporting 
the Veteran's contentions of exposure to herbicides/Agent 
Orange during service.

4.  The Veteran has not been shown to currently have diabetes 
mellitus, type II that is causally or etiologically related 
to his military service.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in military 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the Veteran in April 2001.  The letter addressed all 
required notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  In this case, the fact that 
the notice did not address either the relevant rating 
criteria or effective date provisions, was harmless error 
because service connection is being denied, and therefore no 
rating or effective date is being assigned.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service medical records, VA 
treatment and private treatment records pertinent to the 
years after service.  

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his claim.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
in this case because the Veteran's service medical records 
are absent for evidence of diabetes mellitus, type II, or in-
country service in Vietnam.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the Veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  Although the Veteran currently has a 
diabetes mellitus, type II, there is no indication in the 
record of a causal connection between this diagnosis and the 
Veteran's service.  See Wells v. Principi, 326 F.3d 1381 
(Fed.Cir. 2003) (noting that the Board has no obligation to 
obtain a medical opinion when there is no competent evidence 
that the appellant's disability or symptoms are associated 
with his service). Accordingly, it is not necessary to obtain 
a medical examination or medical opinion in order to decide 
the claim in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004).  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain disorders, such as diabetes 
mellitus, may also be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 C.F.R.  
§ 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a regulatory established presumption 
is not the sole method for showing causation in establishing 
a claim for service connection for disability due to 
herbicide exposure.

For purposes of applying the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii), "service in 
the Republic of Vietnam" means that a claimant must have 
been present within the land borders of Vietnam to obtain the 
benefit of the presumption of herbicide exposure.  Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

In this case, the Veteran is claiming entitlement to service 
connection for diabetes mellitus, type II, as a result of 
herbicide exposure during service.  Specifically, he contends 
that while aboard the USS Picking, he participated in 
operations that involved inland waters in Vietnam, such as 
the use of Swift boats and river patrol boats.  However, the 
record does not reflect that the Veteran was present within 
the land borders of Vietnam, nor has the Veteran submitted 
any evidence verifying any exposure to herbicides during 
service.  In this regard, the RO submitted a request to the 
NPRC in April 2001 requesting information on the Veteran's 
Vietnam service.  The NPRC responded in June 2001, that the 
Veteran did not disembark in Vietnam, but that he was on 
board the USS Picking from April 1966 to December 1968.  The 
response continued that eligibility dates for Vietnam service 
aboard that ship were from January to February 1967, February 
1967 to March 1967, April to May 1967, March 1968 to May 
1968, May 1968 to June 1968 and July 1968.  However, the 
evidence of record, including the NPRC response, the 
Veteran's service treatment records and the USS Picking's 
deck logs, do not indicate that the Veteran had in country 
service in Vietnam.  Therefore, the presumption of exposure 
to herbicides does not apply in this case.  

Nonetheless, the general rules governing service connection 
can still be used to establish the Veteran's service 
connection claim.  38 C.F.R. §§ 3.303(a) (service connection 
means that the facts, shown by evidence, establish that a 
particular disease resulting in disability was incurred 
coincident with service in the Armed Forces); 38 C.F.R. § 
3.303(d) (presumptive provisions are not intended to limit 
service connection so that when they do not establish service 
connection, direct service connection may establish a claim 
when the evidence warrants it).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for diabetes 
mellitus, type II.  The Veteran's service treatment records 
are negative for any complaints, treatment, or diagnosis of 
diabetes mellitus, type II.  Moreover, the medical evidence 
of record does not show that the Veteran sought treatment for 
diabetes mellitus, type II, immediately following his period 
of service or for several years thereafter.  Therefore, the 
Board finds that diabetes mellitus, type II, did not manifest 
during service or for several years thereafter.

With regard to the years long evidentiary gap between active 
service and the earliest complaints of diabetes mellitus, 
type II, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the Veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for several years between 
the period of active duty and the first symptoms of diabetes 
mellitus, type II, is itself evidence which tends to show 
that such disorder did not have its onset in service or for 
several years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that diabetes 
mellitus, type II, manifested during service or within one 
year thereafter, the medical evidence of record does not link 
the Veteran's current diabetes mellitus, type II, to his 
military service.  As noted above, the evidence of record 
does not show that there was an event, disease, or injury in 
service to which current diabetes mellitus, type II, could be 
related, to include herbicide exposure.  See 38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Nor is there any 
competent medical evidence of record, which links any current 
disorder to a disease or injury in service, to include 
exposure to herbicides.  

Thus, the only evidence linking the Veteran's diabetes 
mellitus to herbicide exposure during service is his own lay 
contentions.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  
Regarding the Veteran's statements that he has diabetes 
mellitus, the Board acknowledges that he is competent to 
testify what he experienced, i.e. he is competent to testify 
that he experienced symptoms of the disorder.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).

However, while the Veteran can testify to having diabetes 
mellitus, type II, the Veteran, as a lay person, is not 
competent to testify that his current diabetes mellitus, type 
II, was caused by his active service, to include exposure to 
herbicides.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no indication in the record that the 
Veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the Veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

As such, a nexus to service has still not been shown.  
Therefore, the Board finds that diabetes mellitus, type II, 
did not manifest during service and has not been shown to be 
causally or etiologically related to an event, disease, or 
injury in service, to include herbicide exposure.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for diabetes mellitus, type II.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  
Therefore, the Board concludes that service connection for 
diabetes mellitus, type II, is not warranted.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to herbicide exposure, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


